FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GERARDO GARCIA-PEREZ, AKA                        No. 15-70019
Gerardo Rey Perez,
                                                 Agency No. A095-631-670
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Gerardo Garcia-Perez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order of removal, and denying his motion to remand.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the denial of a motion to remand and the denial of a motion for a continuance.

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007). We review de

novo due process claims. Id. at 921. We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Garcia-Perez’s motion to

remand where Garcia-Perez failed to demonstrate that the new evidence he

submitted would likely have changed the outcome of his case. See Shin v.

Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (a motion to remand must show that

“if proceedings were reopened, the new evidence would likely change the result in

the case” (citation omitted)). To the extent Garcia-Perez contends that the BIA

failed to state its reasons and show proper consideration of relevant factors, these

contentions are not supported by the record. See Najmabadi v. Holder, 597 F.3d

983, 990 (9th Cir. 2010) (“What is required is merely that [the BIA] consider the

issues raised, and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted.” (citation

and quotation marks omitted)).

      We lack jurisdiction under 8 U.S.C. § 1252(a)(2)(B)(i) to review the

agency’s determination that Garcia-Perez did not merit relief from removal as a

matter of discretion. See Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012)


                                           2                                    15-70019
(the court lacks jurisdiction to review the denial of cancellation of removal in the

exercise of discretion); Esquival-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir.

2010) (same, for voluntary departure).

      The agency did not abuse its discretion in denying Garcia-Perez’s motion for

a continuance where he failed to show good cause. See 8 C.F.R. § 1003.29;

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (“The decision to

grant or deny a continuance is in the sound discretion of the judge and will not be

overturned except on a showing of clear abuse.” (citation and quotation marks

omitted)). Although Garcia-Perez contends that the BIA failed to address the

continuance, the BIA reviewed the evidence submitted with Garcia-Perez’s motion

to remand and concluded that such evidence would not alter the agency’s denial of

relief as a matter of discretion. See Najmabadi, 597 F.3d at 990. Accordingly,

Garcia-Perez’s due process claim based on the agency’s denial of the continuance

fails for lack of error and prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and substantial prejudice to prevail on a due process claim).

      To the extent Garcia-Perez contends that the agency violated due process

based on its denial of relief as a matter of discretion, we lack jurisdiction over this

claim because Garcia-Perez failed to exhaust it before the BIA. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).


                                            3                                     15-70019
      We do not consider the extra-record evidence discussed in Garcia-Perez’s

opening and reply briefs because the court’s review is normally limited to the

administrative record. See 8 U.S.C. § 1252(b)(4)(A) (judicial review is limited to

the administrative record); Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010)

(stating standard for review of out-of-record evidence).

      In light of this disposition, we need not address Garcia-Perez’s remaining

contentions regarding eligibility for relief.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            4                                   15-70019